Citation Nr: 0100985
Decision Date: 01/16/01	Archive Date: 03/12/01

DOCKET NO. 97-34 838               DATE JAN 16, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

1. Entitlement to an increased initial rating in excess of 10
percent for post traumatic stress disorder (PTSD).

2. Entitlement to a permanent and total disability rating for
pension purposes.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

John Z. Jones, Counsel 

REMAND

The veteran served on active duty from June 1967 to June 1969.

This matter has come before the Board of Veterans' Appeals (Board)
on appeal from September 1996 and October 1998 rating decisions of
the Detroit, Michigan, Department of Veterans Affairs (VA),
Regional Office (RO).

The record shows that the veteran was placed on the list of
claimants waiting for a travel board hearing. In July 1999, the RO
sent the veteran notice that if he wanted, he could attend a
hearing before a member of the Board via video conference from
Washington, D.C., in lieu of a hearing with the Board member
sitting at the RO's office. The letter contained a waiver form and
stated that if the veteran declined to accept a video hearing, he
would be kept on the list of claimants waiting for a hearing before
a member of the Board sitting at the RO. A signed waiver form,
accepting a video conference hearing, was received in August 1999.
By letter dated in September 1999, the RO informed the veteran of
the date, time and place of the scheduled video hearing (November
1, 1999, at 12:30 p.m. at the RO).

In a statement dated and received in October 1999, the veteran
advised the RO that he would be unable to attend the hearing
because he was incarcerated. He indicated that he would advise his
representative of any change of status or when to reschedule the
hearing. In October 2000, the Board received a statement from the
representative wherein the representative stated that "it appears
that the above- named veteran seeks a video hearing."

In order to ensure the veteran due process, this case will be
REMANDED to the RO for the following:

2 -

The RO should contact the veteran and ascertain whether is willing
and able to report for a video conference hearing. If he indicates
that he is able to report, or if no response is received, the RO
should schedule the veteran for the requested video conference
hearing.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

L. M. BARNARD 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

3 -


